Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “determining similarity metrics that indicate a similarity correspondence between the device attributes associated with the current event and stored device attributes associated with previous events” and “determining the similarity metrics based on comparing distances between a vector that comprises the numeric values and a plurality of other vectors representing transformed numeric values of the stored device attributes associated with the previous events”. However, the previous events are also associated with previously created fuzzy device identifiers (emphasis added) which are also used along with the device attributes and previous events in determining the similarity metrics (see for example Fig. 9 or paragraph 79 of the specification as filed). This omission renders the claim as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Claim 1, second to last limitation also recites the limitation “attributes that are similar to the device attributes” (emphasis added), “similar” being a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (Is this similarity based on the “similarity metrics”).
The same rejections are made for independent Claims 11 and 16. The dependent claims are also subsequently rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-12, 14-17, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at independent Claims 1, 11 and 16 we see limitations pertaining to the determination of similarity metrics for a device metrics, transforming character strings to numeric values using encoding matrices, and the assigning of a device identifier based on the determination in order to fingerprint the device. These limitations, under their broadest reasonable interpretation, are directed towards the “Mental Processes” groupings of abstract ideas. That is, the human mind is capable to making observations and evaluations/comparisons on the device metrics and making a judgement as whether the device should be fingerprinted with a particular identifier. The similar dependent Claims 2-6, 8-9, 10-12, 14-15 and 17, 19-20 are also directed to the abstract idea directed towards this “Mental Process” and additionally towards the abstract idea of “Mathematical Concepts” as in Claims 2, 12 and 17 that employs a “logistic regression model” that is based on mathematical relationships, comparing numerical values, and calculations and Claims 6-10, 14-15 and 19-20 that uses distance determination, adjusting of attribute encoding matrices based on a cost function and determining accuracy metrics; which are all based on mathematical relationships and calculations.
This judicial exception is not integrated into a practical application. In particular, the claim(s) only recites the additional element of “processors” for implementing the limitations of the claim(s), However, this additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into
a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “processors” as recited in the claim(s) for implementing the limitations of the claim(s) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example the NPLs of Ding and Francois teaches, respectively, fingerprinting of mobile devices using incremental clustering and fingerprinting techniques for devices that are supported by isomorphic based distances which are adapted for measuring the similarity between two syntactic trees.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127